Citation Nr: 1117125	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  04-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  The RO originally denied the Veteran's claim for PTSD in a September 2000 rating decision by finding that the Veteran failed to supply sufficient information to verify any alleged in-service stressor and that there was no diagnosis of PTSD.  An August 2003 RO decision addressed the matter on a de novo basis pursuant to the Veterans Claims Assistance Act of 2000.  

This matter was previously before the Board three times.  It was remanded in August 2006 to afford the Veteran an opportunity to testify before a member of Board.  After testimony in November 2006, the Board remanded the matter again in March 2007 for additional development.  The Board instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with additional notice and to request the Army and Joint Services Records and Research Center (JSRRC) and the National Personnel Records Center (NPRC) for verification of the stressor.  Conditional upon the verification of any in-service stressor event, the AOJ was instructed to schedule the Veteran for a VA examination.  The record reflects that the Veteran's alleged in-service stressor was verified and he was afforded a VA examination in September 2009. 

In December 2009, the Veteran was informed that the Veterans Law Judge (VLJ) who presided at his November 2006 hearing was no longer with the Board and the Veteran asked for another hearing before a different VLJ.  The matter was remanded for the third time in March 2010 to provide the Veteran with another hearing. 

In November 2010, the Veteran testified before the undersigned during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board is cognizant that during the pendency of this appeal, the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) held that VA should consider alternative current conditions within the scope of the filed claim.  Id.  A preliminarily review the case at hand shows that Clemons would be applicable, and the matter has been re-characterized as shown above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include PTSD.  The Board finds that additional development is necessary prior to adjudication of claim.

Initially, the Board notes that a remand is needed to obtain outstanding VA and private treatment records.  During the November 2010 Board hearing, the Veteran testified that he has recently received treatment for PTSD from the VA Medical Center in Dublin and from a State Hospital in Hahira, Georgia.  The Veteran also testified that he has been diagnosed with PTSD by his medical providers at these facilities.  An attempt should be made to obtain treatment records from these facilities and any other VA or private facility identified by the Veteran.  It is noted that it does not appear that the claims folder has been updated with the Veteran's treatment records since 2003.  

Additionally, a September 2009 memorandum to the claims folder shows that additional evidence to the claims folder corroborates the fact that while the Veteran was stationed in the Republic of Vietnam, in December 1969, his unit was subjected to an enemy rocket attack.  

Based on this verified in-service stressor, the Veteran was afforded a VA psychiatric examination in September 2009.  The examiner noted that the Veteran was only evaluated based on the conceded in-service stressors.  After a review of the record and the clinical finding from the examination, the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, because he did not meet the criteria for PTSD according to DSM-IV.  The VA examiner supported his conclusion by stating that the Veteran's "claimed stressor event in the examination was not consistent with the requirement per the exam request."  Although the examiner also noted that the Veteran's symptoms were likely transient and expected reactions to psychosocial stressors and are not likely related to his military service, the examiner did not discuss whether the Veteran met the criteria for PTSD based on those other in-service traumatic events that he discussed during his examination. 

Also, during the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary establishing the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f);  75 Fed. Reg. 39843-133 (July 13, 2010).  

Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.   

Given the recent revision to 38 C.F.R. § 3.304(f) and the Veteran's testimony regarding the outstanding treatment records that show a diagnosis for PTSD, the Board finds that a remand is necessary to afford the Veteran with a new VA psychiatric examination.  The VA examiner should be asked to determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed in-service stressor events and if the current symptoms are related to an in-service stressful event.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  The examiner should be asked comment on the Veteran's reported history of psychiatric treatment starting in the mid-1980 and his comments that he has been drinking to self-medicate.  

As mentioned above, the Court's holding in Clemons is applicable here as the records reflect several other mental disorders.  Therefore, the other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.    A VA examination is needed to identify the nature and likely etiology of any psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Lastly, during the November 2010 Board hearing, the Veteran testified that he currently receives Social Security Administration benefits.  Upon review of the record, it is evident that SSA records are not present.  If SSA made a determination regarding the Veteran's disability, records of that determination and any medical evidence used in support thereof could be relevant to this claim.  

VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim (including SSA records) irrespective of the fact that the alleged records are in federal custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this instance, potential records have been identified to be in federal custody, and they are relevant to the claim for service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file.

2.  The RO/AMC should attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  

3.  The RO/AMC should schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to   determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, to ascertain whether any such diagnosed disorder is supported by the Veteran's claimed in-service stressor events and if the current symptoms are related to an in-service stressful event.  For any other diagnosed psychiatric disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.  

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

The examiner should include in the examination report the rationale for any opinion expressed.  The examiner is unable to address any inquiry sought above, and then he or she should explain why.

4.  The RO/AMC should then re-adjudicate the claim for service connection for a psychiatric disorder, to include PTSD.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


